Citation Nr: 0404345	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  96-08 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent prior to August 24, 2001, for adjustment disorder 
with depressed mood.

2.  Entitlement to an initial evaluation in excess of 
70 percent as of August 24, 2001, for adjustment disorder 
with depressed mood.

3.  Entitlement to an initial evaluation in excess of 
10 percent prior to December 8, 1992, for low back syndrome 
with disc degeneration.

4.  Entitlement to an initial evaluation in excess of 
20 percent as of December 8, 1994, for low back syndrome with 
disc degeneration.

5.  Entitlement to an initial compensable evaluation for 
trochanteric bursitis of the right hip.

6.  Entitlement to an effective date earlier than August 24, 
2001, for the grant of a total rating for compensation based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 1993 and July 2002 rating decisions 
of the Fort Harrison, Montana, Department of Veterans Affairs 
(VA) VA Montana Healthcare System & Regional Office (HS&RO).  
In the September 1993 decision, the HS&RO granted service 
connection for adjustment disorder with depressed mood and 
assigned a 30 percent evaluation, granted service connection 
for low back syndrome and assigned a 10 percent evaluation, 
and granted service connection for trochanteric bursitis of 
the right hip and assigned a noncompensable evaluation.  
Subsequently, the RO granted a 70 percent evaluation for 
adjustment disorder with depressed mood, effective August 24, 
2001, and granted a 20 percent evaluation for low back 
syndrome with disc degeneration, effective December 8, 1994.  
While the veteran was granted increased evaluations, these 
are not the maximum evaluations for the disabilities, and 
thus the appeal continues as to these two claims.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded).

In the July 2002 rating decision on appeal, the HS&RO granted 
a total rating for compensation based upon individual 
unemployability, effective August 24, 2001.  The veteran 
asserts that she warrants an earlier effective date for this 
award.

The veteran relocated to Idaho and jurisdiction of her claim 
was assumed by the RO in Boise, Idaho.

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on her part.


REMAND

This case needs to be remanded.  A review of the record shows 
that VA has not fulfilled its duties under Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Specifically, section 5103(a), title 
38, U.S. Code, as amended by the VCAA, provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a).  In this case, the veteran has not been 
provided with the evidence necessary to substantiate her 
claims and in that same notice been provided with which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  See Charles v. Principi, 16 Vet. App. 370, 373-74; 
see generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, these claims must be remanded for compliance 
with the statute.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding her claims for increased 
evaluations for (i) adjustment disorder 
with depressed mood, (ii) low back 
syndrome with disc disease; and (iii) 
trochanteric bursitis of the right hip 
and an earlier effective date for the 
total rating for compensation based upon 
individual unemployability.  In this 
letter, the RO must also inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify her of 
the type of evidence that VA will seek to 
provide, inform her of the type of 
evidence that she is expected to provide, 
and request that she provide any and all 
relevant evidence currently in her 
possession as to her claims.  The veteran 
should be allowed a reasonable period of 
time in which to respond prior to further 
RO adjudication.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  Then, after ensuring that all 
necessary development has been 
accomplished, the RO should readjudicate 
the veteran's claims of (i) entitlement 
to an initial evaluation in excess of 
30 percent prior to August 24, 2001, for 
adjustment disorder with depressed mood; 
(ii) entitlement to an initial evaluation 
in excess of 70 percent as of August 24, 
2001, for adjustment disorder with 
depressed mood; (iii) entitlement to an 
initial evaluation in excess of 
10 percent prior to December 8, 1992, for 
low back syndrome with disc degeneration; 
(iv) entitlement to an initial evaluation 
in excess of 20 percent as of December 8, 
1994, for low back syndrome with disc 
degeneration; (v) entitlement to an 
initial compensable evaluation for 
trochanteric bursitis of the right hip; 
(vi) entitlement to an effective date 
earlier than August 24, 2001, for the 
grant of a total rating for compensation 
based upon individual unemployability.  
If any of the determinations of these 
claims remains unfavorable to the 
veteran, the RO should issue a 
supplemental statement of the case.

The case should be returned to the Board after compliance 
with requisite appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Board is aware that these claims have been on appeal for 
some time; however, the Board is bound by the applicable 
statutes and regulations pertaining to VA and precedential 
opinions of the Court.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


